STATE OF LOUISIANA


                              COURT OF APPEAL


                                FIRST CIRCUIT




                               NO. 2021 CA 1577




                                     VERSUS




                                              Judgment Rendered:   JUN 0 3 2022



                                On Appeal from the
                              City Court of Plaquemine
                          In and for the Parish of lberville
                                 State of Louisiana
                               Trial Court No. 21063


                    Honorable Michael Distefano, Judge Presiding




Erin L. Pedrami                               Attorney for Plaintiff A
                                                                     - ppellee,
Baton Rouge, LA                               Samara Samuel



Michael L. Harris                             Attorney for Defendant -Appellant,
Baton Rouge, LA                               Byron Harris




           BEFORE: WHIPPLE, C.J., PENZATO, AND RESTER, JJ.
HESTER, J.


         This matter is before us on appeal by the defendant, Byron Harris, from an

adverse judgment rendered in favor of plaintiff, Samara Samuel. For the following

reasons, we affirm.




                       FACTS AND PROCEDURAL HISTORY


         On May 20, 2021, plaintiff, Samara Samuel, filed a Statement of Claim and

Citation in the City Court of Plaquemine seeking damages arising out of a contract

she entered into with defendant, Byron Harris, for home renovations. Mr. Harris was

served with notice of the claim and notice of trial, which was set for August 4, 2021


at 9: 30 a. m.   On the day of trial, Mr. Harris was not in the courtroom when the case

was called at 9: 30 a. m.,   and the trial proceeded without him. During the hearing, Ms.

Samuel introduced into the record her Statement of Claim and Citation with evidence


attached including: her agreement with Mr. Harris, payments made to Mr. Harris, text

messages between her and Mr. Harris with pictures attached, and her demand letter.


After admitting the evidence into the record, the trial court granted judgment in favor

of Ms. Samuel.       Thereafter, at some time past 10: 30 a.m., Mr. Harris came to the


courtroom and explained to the trial court that he was not at the trial because he went


to the wrong courthouse ( the 18th Judicial District Courthouse).         The trial court


advised him to file a motion for new trial.


         On August 9, 2021, the trial court signed a judgment in conformance with its


ruling in favor of Ms. Samuel and against Mr. Harris in the amount of $15, 236. 00

plus court costs.     On August 12, 2021, Mr. Harris filed a " Motion to Set for New


Trial"   asking that the trial court grant him a new trial because he " was in the wrong

court room on Aug -4- 2021."        On that same day, the trial court denied his motion

stating, " The physical address of the courthouse...        was on the NOTICE."       On


September 24, 2021, Mr. Harris filed a motion to appeal the August 9, 2021




                                              2
judgment.'     In his appeal, Mr. Harris contends that the trial court erred in denying his

motion for new trial without considering the record; erred in denying the motion for

new trial without a contradictory hearing in accordance with La. Code Civ. P. art.

963;    and erred in failing to issue a notice of the signing of the August 4, 2021

judgment in compliance with La. Code Civ. P. art. 1913. 2

                                        LAW AND ANALYSIS


        A new trial may be granted upon contradictory motion of any party or by the

court on its own motion.              La. Code Civ. P.        art.   1971.   Louisiana Code of Civil


Procedure article 1972 provides peremptory grounds for a new trial wherein a new

trial shall be granted.            Louisiana Code of Civil Procedure article 1973 provides


discretionary grounds for a new trial wherein a new trial may be granted.                         The trial


court' s discretion in ruling on a motion for new trial is great, and its decision will not

be disturbed on appeal absent an abuse of that discretion. Guidry v. Millers Casualty

Insurance Co.,       2001- 0001 ( La. App. 1st Cir. 6/ 21/ 02),         822 So. 2d 675, 680. The trial


court may deny a motion for new trial ex parte without a contradictory hearing.

Johnson v. European Motors -Ali, 48, 513 (                  La. App. 2d Cir. 11/ 20/ 13), 129 So. 3d

697, 704.




  Mr. Harris' s assignments of error and arguments to this court relate solely to the denial of his
motion for new trial. Therefore, we do not consider the merits of the August 9, 2021 judgment.
See Uniform Rules of Louisiana Courts of Appeal, Rule 1- 3 ( The Courts of Appeal will review only
issues which were submitted to the trial court and which are contained in specifications or
assignments of error, unless the interest ofjustice clearly requires otherwise.) and Rule 2- 12. 4. See
also Stuart v. City of Morgan City, 504 So. 2d 934, 936- 37 ( La. App. 1 st Cir. 1987), where the
appellant appealed two rulings, one granting an exception of prescription and one granting a motion
for summary judgment. On appeal, the prescription ruling was not assigned as error or briefed and
was, thus, considered abandoned.


2 When an unrestricted appeal is taken from a final judgment, the appellant is entitled to seek review
of all adverse interlocutory rulings prejudicial to him, in addition to the review of the final judgment.
Landry v. Leonard J. Chabert Medical Center, 2002- 1559 (La. App. 1 st Cir. 5/ 14/ 03),            858 So. 2d
454, 461 n.4, writs denied, 2003- 1748, 2003- 1752 ( La. 10/ 17/ 03), 855 So. 2d 761.              Thus, the

interlocutory denial of a motion for new trial is subject to review on appeal in connection with the
review of an appealable judgment in the same case. Moran v. G & G Construction, 2003- 2447
 La. App. 1 st Cir. 10/ 29/ 04),   897 So. 2d 75, 83 n.4, writ denied, 2004- 2901 ( La. 2/ 25/ 05), 894 So. 2d
1148.



                                                        3
         Mr. Harris contends that the trial court should have granted his motion for new

trial under Article 1973 which states,, " A   new trial may be granted in any case if there

is good ground therefor, except as otherwise provided by law."        As noted, Mr. Harris


stated his reason for requesting the new trial was that he " was in the wrong court room

on Aug -4- 202 L" While we sympathize with Mr. Harris as apro se litigant, we cannot

find an abuse of the trial court' s vast discretion in denying the motion for new trial

without a contradictory hearing.       As the trial court pointed out, the address of the


courthouse was on the notice.      Furthermore, this court has determined that the failure


to appear due to mere human error does not constitute " good grounds" for the granting

of a motion for new trial.       See Carr v. Gibbens, 2015- 0701 (      La. App.    1st Cir.


9/ 18/ 15), 2015 WL 5515906 * 5 ( unpublished).


         In his final assignment of error, Mr. Harris contends that the trial court erred in


failing to issue a notice of the signing of the ruling issued on August 4, 2021 and

signed on August 9, 2021 in compliance with La. Code Civ. P. art. 1913.             Article


1913( A) provides in pertinent part that " ...         the notice of signing of a final

judgment ... is   required in all contested cases, and shall be mailed by the clerk of court

  to each party not represented by counsel."       Article 1913( D) provides that the clerk


shall file a certificate in the record showing the date on which notice of the signing of

the judgment was mailed and the parties to whom service was mailed. In this matter,


the Deputy Civil Clerk attached to the August 9,              2021 judgment a " Clerk' s


Certificate" stating " I HEREBY CERTIFY that the Notice of Judgment has been


mailed to all parties on this 9th day of August 202 L" Accordingly, our review of the

record reveals that the trial court complied with the requirements of Article 1913.


                                      CONCLUSION


         For the foregoing reasons, we affirm the August 9, 2021 judgment of the trial

court.   All costs of this proceeding are assessed to defendant/ appellant, Byron Harris.

         AFFIRMED.




                                               0